Citation Nr: 1141499	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-37 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

The Veteran filed a claim of service connection for the psychiatric entity of PTSD.  The February 2009 rating decision on appeal denied service connection for that specific entity.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.  The Board observes that the Court routinely (by endorsement of Joint Motions by the parties) vacates and remands for compliance with Clemons decisions by the Board appealed to the Court that have not complied with Clemons.  The issue is characterized accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

Regarding the claim of service connection for a variously diagnosed psychiatric disability, the Board notes that the Veteran filed an informal claim seeking service connection for PTSD.  The adjudication of the claim by the RO was limited to the entity of PTSD.  However, such adjudication has been overtaken by intervening case law, Clemons v. Shinseki, 23 Vet. App. 1 (2009) (discussed above).  The record reflects diagnoses of psychiatric disabilities other than PTSD (e.g., anxiety disorder, not otherwise specified (NOS), and depression NOS).  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.  

The Veteran did not serve in combat, and his alleged stressor event(s) in service are essentially allegations of personal assault (i.e., racial harassment) while stationed at Caswell, Maine Air Force Station (from September 1963 to August 1965).  

38 C.F.R. § 3.304(f) provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

At the August 2011 Travel Board hearing, the Veteran testified that his two prior marriages ended, at least in part, because of his anger problems that resulted from his alleged personal assault during service (transcript, p.13-14).  Statements from the Veteran's ex-wives, or family members and friends, as to his treatment during service would help corroborate his alleged stressor(s).  He should be afforded the opportunity to provide such.  

Furthermore, at the August 2011 hearing, the Veteran also testified that he lost employment and was disciplined by several employers immediately after separation from service (and later) due to his temper and being angry (transcript, p.11-12).  Evidence reflecting behavior changes in the Veteran may corroborate an alleged stressor.  These records have not been sought, and development for such records is necessary.  

In addition, the Veteran has indicated that he has medical nexus opinions linking his current psychiatric disability to his service and the alleged stressor(s).  As such evidence has not yet been submitted by the Veteran, he should also be afforded the opportunity to provide the nexus opinions.  

Finally, the Veteran advised that he continues to receive treatment for his psychiatric disability(ies) from his private physician and from VA.  The most recent treatment records associated with the claims file are dated in May 2009.  Updated records may contain pertinent information (and VA records are of record), and therefore must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his psychiatric disabilities, and to provide any releases necessary for VA to secure records of any such private treatment.  

He should also be asked to provide releases for VA to secure from a VA (as of yet unidentified) hospital that he worked at in 1965, from General Electric that he worked at in 1966, and from Norfolk Southern Railroad, any records pertaining to his work record with those employers (to specifically include any records pertaining to disciplinary actions and to the circumstances surrounding his termination of such employment).  

The RO should secure copies of complete clinical records from all identified sources (and specifically updated (since May 2009) VA records outstanding).  If any private provider or employer does not respond to the RO's request for records the Veteran has identified, he must be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

2. The RO should afford the Veteran the opportunity to submit any lay statements (e.g., from his ex-wives and family members) corroborating that after separation from service he had changed as a person and/or his alleged stressor events in service.  

3. Regarding the claim of service connection for psychiatric disability other than PTSD, the RO should provide the Veteran all VCAA-mandated notice, and afford him the opportunity to respond.  The RO should then arrange for any further development necessary to properly adjudicate such claim.  

4. Upon completion of the above, the RO should review all of the evidence pertaining to the Veteran's alleged stressor events in service (in particular job performance reports, disciplinary actions, lay statements, etc., of behavior changes that might reflect he was the victim of personal assault/racial discrimination in service), and make a credibility assessment regarding the Veteran's descriptions of the alleged stressor events.  

5. If the evidence reflects behavior that might be corroborative of his allegations (i.e., upon credibility assessment), the RO should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine that nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the RO should advise the examiner that the Veteran is claiming PTSD based on military personal assault (i.e., racial discrimination).  The examiner should provide an opinion responding to the following: 

a. Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  

b. Does the record show post-alleged personal assault behavior changes tending to corroborate the occurrence of a personal assault stressor event in service?

c. Does the Veteran have PTSD based on a stressor event of being assaulted in service (i.e., racial discrimination)?  Please discuss the stressor and symptoms that support any such diagnosis.  

d. As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability(ies) is(are) at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/documented events therein.  

The examiner must explain the rationale for all opinions offered.   

6. The RO should then readjudicate the matter (considering the consistency and credibility of the accounts of the claimed stressor assault) on appeal (to encompass all psychiatric diagnoses shown, in accordance with Clemons).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

